Citation Nr: 0321604	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1968 to February 
1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.



FINDING OF FACT

1.  All evidence necessary to decide the issue on appeal is 
of record.

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of one or more stressful events of a 
personal assault, and medical evidence of a nexus between 
diagnosed PTSD and depression and the stressful event of 
personal assault in service.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD and depression were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file 
(DA Form 20) and her discharge (DD Form 214), does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborated the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat inservice assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

In essence, the veteran argues that there were several 
instances of in-service stressors including sexually 
harassing behavior on the part of several other service 
personnel, but most important, that she was raped, as a 
result of which she became pregnant and was required to leave 
the service, and which shortly thereafter led to her going 
with her mother to Europe to have an abortion and resortion 
to alcohol. 

Service records are limited but available documents confirm 
that in October 1968, she had a burn on her right arm.  She 
was seen in December 1968 for menstrual cramps, congestion 
and a cough and headaches.  In January 1969, she was 
continuing to have cold symptoms and was now having ear 
aches.  In May 1969, the veteran was given a 24 hour excuse 
for dysmenorrhea.  Several days later she was noted to be 
having problems with her job and a "lot of tension".  Elavil 
was prescribed.  Additional notations at that time were that 
she had nausea and vomiting as well as 2 days of cramping.  
She had minimal diffuse tenderness on examination.  

The following month she again had problems with her period.  
Several months later, she was seen for eye problems.  In 
February she complained of symptoms of pregnancy.  Pregnancy 
test was positive and she was scheduled for separation.  On 
the February 1970 separation examination, the pregnancy was 
said to be at 6-8 weeks gestation.  

Her 201 file has been obtained and does not reflect any 
additional pertinent information.

Post-separation documents refer to the veteran's having been 
married in December 1973, although the eventual total length 
of that marriage is not noted. 

The veteran filed her initial claim for service connection 
for psychiatric problems in the mid-1990's.  However, 
subsequently received clinical and other records show that 
the veteran had a long history of psychiatric problems and 
care, including by VA, prior to filing her claim.

The veteran has since described in detail the various in-
service circumstances which provided basis for her alleged 
stressors including harassment, abuse, assault and actual 
rape.  These documents, of which there are many, are entirely 
consistent with one another and the stories she has told to 
others who have written to corroborate her allegations. 

Reports from various service agencies have indicated that 
there is no further documentation of the veteran having been 
raped during the time involved, but specifically, that 
reports would probably not have been kept more than 15 years 
or so, if they had ever existed, which was questionable.

A lengthy statement is of record from MPGB, dated in August 
1998 relating to her knowledge of the veteran's problems over 
several years.  She had been recently diagnosed as having 
PTSD after having been diagnosed over the years as having a 
number of other psychiatric disorders including agoraphobia, 
clinical depression, manic-depression, etc.  The affiant 
indicated that the veteran had been an active alcoholic for 
at least 15 years, and had met the affiant's husband when 
they were both in recovery in Atlanta.  She had been sober 
since October 1993, and was now in Alcoholics Anonymous.  The 
veteran had been married to someone who had been continually 
abusive and after she had gotten out of that relationship, 
she again fell into an abusive situation from which she was 
just now recovering.  She had had ups and downs during which 
time the veteran, who was described as very intelligent, and 
had become a lawyer, would have some days when she could 
hardly get out of bed.  She had wild mood swings, manifested 
obsessive behavior and a lack of moderation in many areas, 
and was unable to do normal routine things without help, 
i.e., going out of the house, going to work, grocery 
shopping, etc.  Since service, she had always had difficulty 
relating to others, particularly in  social or sexual 
situations, and had developed protective mannerisms to avoid 
such situations including weight gain, and hated to be 
touched either intimately or even on a superficial social 
level.  

VA clinical reports and evaluations are in the file showing 
that the veteran had had ongoing bouts of severe depression 
and has been diagnosed as having several psychiatric 
disabilities.  She was an active alcoholic within a short 
time of service separation, and before eventually sobering 
up, she eventually became homeless during which time she was 
again raped.  

A statement is of record from the veteran's mother to the 
effect that she had been told at the time, and since, of the 
incidents which occurred to the veteran while she was in the 
service, including the rape, after which she was discharged 
for pregnancy, hospitalized for a serious suicidal ideation, 
and spiraled into increasing  mental problems and personal 
and professional deterioration.

Another lengthy statement was received from a fellow service 
woman, dated in June 2000, who experienced, is service-
connected for, and has been described by some sources as 
having become something of an expert within and without VA, 
on various aspects of PTSD as a result of sexual assault, all 
indicating that after having reviewed the file and the 
veteran's situation, including having had lengthy discussions 
with her, that she was convinced that the veteran's PTSD was 
genuinely a result of her in-service assault.  The consultant 
referenced numerous texts and treatises which supported her 
conclusions.

Numerous VA clinical evaluations and recent hospitalization 
reports are in the file.  Various psychiatric diagnoses have 
been rendered including bipolar disorder and depression with 
PTSD.  

However, in October 2000, in connection with this claim, 
clinical and sexual trauma counselors within VA provided 
documentation to the effect that based on assessments from 
February 1998 to June 2000, the veteran had been found to 
have PTSD with depression, anxiety, nightmares, flashbacks 
and intrusive thoughts of her traumatic events, difficulty in 
establishing and maintaining trusting relationships, and 
other symptoms said to be attributable to the in-service 
sexual trauma.



Analysis

Given the nature of the action taken by the Board herein, it 
must be concluded that all evidence has been satisfactorily 
developed and that the veteran has benefited from all due 
process protections as contemplated within newly enacted 
legislation.

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  In fact, in 
many cases such as this, it is the very nature of the alleged 
assault that renders the diagnosis and an association with 
the stressor so difficult to later prove.  There is nothing 
that either VA or the claimant can reasonably do to make the 
documented factual underpinnings of the case any more 
persuasive, and there is no point in endeavoring to do so.  
Nonetheless, the Board finds that there is a sufficiently 
credible and adequate basis for satisfactorily resolving the 
issue at hand.   

Applicable regulations provide that service connection for a 
psychiatric disorder such as depression with PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a personal assault was the stressor for PTSD, 
certain additional or collateral factors may be taken into 
consideration.  

In this case there are many of the classic circumstances to 
support that the veteran was raped in service.  She developed 
a number of collateral symptoms at about the time of the 
alleged rape(s), noted in the record as involving problems at 
work and in the office, tension, etc.; and physiological 
symptoms including of gastrointestinal and gynecological 
nature.  When pregnancy was confirmed, and she was separated 
from service, she apparently, from all accounts, rather fell 
apart.  It has been stated that she went to Europe for an 
abortion.  In any event, soon after separation she turned to 
alcohol and thereafter, embarked on a decades-long history of 
bad relationships and inability to cope, the nature of which 
seems to collaterally authenticate classic residuals of 
sexual abuse.  

Her story is corroborated by her mother, by collateral 
records, and by virtually every clinician and therapist who 
has seen her in a clinical and/or personal setting since 
then, including experts in sexual trauma.  The story remains 
somewhat incomplete, perhaps, and not totally persuasive in 
every single aspect.  Nonetheless, all in all, the Board has 
perceived a basis for extending credibility to her account.

The veteran obviously had a difficult post-service life, 
which in the aggregate has unfortunately often paralleled a 
classic sexual-assault predicated PTSD state.  It is clear 
that once her mental health took that precipitant spiraling 
progression downward, the veteran often became her own worst 
enemy and as a result, the primary abuse from service was 
amplified by additional situations and more problems.  But 
her symptoms have been very much the same.  And although the 
psychiatric diagnoses have ranged from depression to bipolar, 
etc. over the years, she is now most predominantly diagnosed 
as having major depression and PTSD.  She is just now, 
decades after service, beginning to somewhat extricate 
herself from the ramifications of incidents that occurred 
therein.  And pivotally, of record are numerous affirmative 
conclusions, reached by medical and lay experts, that her 
current symptoms are due to and entirely consistent with the 
reasonably substantiated inservice sexual stressors.  

Resolving all doubt in her favor, the veteran's currently 
diagnosed PTSD and depression cannot be dissociated from the 
veteran's sexual assault during service.  





ORDER

Service connection for an acquired psychiatric disability to 
include depression and PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

